OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Having relied upon “automatic standing” at a time when the continued existence of that doctrine as a matter of State law was in serious question (see United States v Salvucci, 448 US 83; People v Hansen, 38 NY2d 1.7), and failed to offer at the suppression hearing proof of ownership or other reasonable expectation of privacy in the premises from which contraband was seized, defendants have not preserved for our review the search and seizure issues they now urge. Nor are they entitled to a second hearing on standing, having had the opportunity at the first hearing to litigate that question (see People v Havelka, 45 NY2d 636).
*731Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed in a memorandum.